—In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Levitt, *347J.), entered August 11, 1998, which, upon a jury verdict in favor of the respondents and against her, dismissed the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
The court properly sustained several objections to the plaintiffs questions to witnesses. Contrary to the plaintiffs contentions, the questions either lacked factual support in the record or sought the opinions of experts without laying a proper foundation. The general rule is that “opinion evidence must be based on facts in the record or personally known to the witness * * * He cannot reach his conclusion by assuming material facts not supported by evidence” (Cassano v Hagstrom, 5 NY2d 643, 646; see also, Gilleo v Horton Mem. Hosp., 196 AD2d 569).
The plaintiffs remaining contentions are without merit. O’Brien, J. P., Ritter, Santucci and Florio, JJ., concur.